SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2015 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: 99.1NICE Introduces Adaptive Workforce Optimization Powered by the Agent Persona, Dated November 2, 2015 99.2NICE Actimize Case Management Survey Outlines the Top Drivers for Unifying Financial Crime Risk Management, dated November 11, 2015. 99.3NICE Extends its Contact Center WFO Market Share Lead According to DMG Report, Dated November 12, 2015 99.4 NICE Wins Northrop Grumman Supplier Excellence Award, dated November 16, 2015. 99.5NICE Collaborates with EMC to Deliver Best-in-Class Recording and Archiving, Dated November 18, 2015 99.6NICE Actimize Recognized by CIOReview Magazine as a “Top 20” Most Promising Compliance Technology Solution Providers 2015, Dated November 19, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/ Eran Porat Name: Eran Porat Title: Corp. VP, Finance Dated:December 2, 2015 3 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: 99.1NICE Introduces Adaptive Workforce Optimization Powered by the Agent Persona, Dated November 2, 2015 99.2 NICE Actimize Case Management Survey Outlines the Top Drivers for Unifying Financial Crime Risk Management, dated November 11, 2015. 99.3NICE Extends its Contact Center WFO Market Share Lead According to DMG Report, Dated November 12, 2015 99.4 NICE Wins Northrop Grumman Supplier Excellence Award, dated November 16, 2015. 99.5NICE Collaborates with EMC to Deliver Best-in-Class Recording and Archiving, Dated November 18, 2015 99.6NICE Actimize Recognized by CIOReview Magazine as a “Top 20” Most Promising Compliance Technology Solution Providers 2015, Dated November 19, 2015 4
